Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected for failing to distinguish between the onboarding of the collected biometric information and the scanned biometric information that is used for authentication, as described with relation to “mapping” in at least [0048] of the printed publication of the instant application.  The examiner will interpret the “biometric information” as being either collected biometric information associated with onboarding / registration or as scanned biometric information used for the verification. 
Specifically, the examiner interprets the “collecting … biometric information” as being registration / onboarding biometric information, while the “scanning … the biometric information” as being the verification information that is compared to the collected biometric information.
The examiner suggests amending the claims so that the “biometric information” may be easily distinguished between the collected (registration / onboarding) biometric information and the scanned (verification) biometric information, to overcome the rejection.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5, 9, 11-13, and 15-18 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by US 2020/0252217 to Mathieu (hereinafter Mathieu). 
Regarding claim 1, Mathieu teaches the following,
A computer-implemented method for creating one or more hashes for a user, wherein the one or more hashes are created for performing biometric authentication of the user in real-time, the computer-implemented method comprising: 
Mathieu’s title states, “System and Method for Producing a Unique Stable Biometric Code for a Biometric Hash.”
collecting, at a biometric authentication system with a processor, biometric information associated with a user, wherein the biometric information associated with the user is collected in real-time, wherein the biometric information associated with the user is collected with facilitation of media device; 
The examiner interprets the “collecting … biometric information” as being registration / onboarding of biometric information, while the “scanning … the biometric information,” as recited below, corresponds to the verification information that is compared to the collected biometric information.
Mathieu teaches using a captured biometric data (“collecting, at a biometric authentication system with a processor, biometric information associated with a user”) to generate a repeatable registration code (e.g., a hashed biometric code) that is capable of being compared on a bit-wise basis with later-captured comparison data. (Mathieu, middle of [0042]) See also, Mathieu figs. 6-7 which depict a registration and verification biometric and is further discussed in [0072-79] of Mathieu.
Mathieu further teaches that registration equipment (“is collected with facilitation of media device”) may provide ideal conditions for capturing of biometric information (e.g., equipment, lighting, and fixtures to locate the biometric feature at a desirable location relative to the equipment) (Mathieu, fifth sentence of [0002])
creating, at the biometric authentication system with the processor, one or more hashes based on the biometric information associated with the user, wherein the one or more hashes are created by encrypting the biometric information associated with the user, wherein the one or more hashes are stored in a database, wherein the one or more hashes are created for onboarding the user with the biometric authentication system; 
Mathieu teaches using a captured biometric data to generate a repeatable registration (“created for onboarding the user”) code (e.g., a hashed biometric code) (“creating … one or more hashes based on the biometric information associated with the user”) that is capable of being compared on a bit-wise basis with later-captured comparison data. (Mathieu, middle of [0042]) See also, Mathieu figs. 6-7 which depict a registration and verification biometric.
Mathieu further teaches biometric information of a user (e.g., iris, facial, fingerprint, etc.) may initially be acquired during a registration stage (“created for onboarding the user”). (Mathieu, third sentence of [0002])
Mathieu further depicts in FIG. 34 and teaches public codes 3406, biometric hashes 3424, and public key 3418 may already be established at registration databases (“wherein the one or more hashes are stored in a database”) or other public repositories. (Mathieu, second sentence of [0204])
scanning, at the biometric authentication system with the processor, the biometric information associated the user, wherein the biometric authentication system scans the biometric information associated with the user in real-time, wherein the scanning of the biometric information associated with the user is performed for authenticating the user in real-time; 
Mathieu teaches using a captured biometric data to generate a repeatable registration code (e.g., a hashed biometric code) that is capable of being compared (“wherein the scanning of the biometric information associated with the user is performed for authenticating the user in real-time”) on a bit-wise basis with later-captured comparison data (“scanning … the biometric information associated the user … wherein the biometric authentication system scans the biometric information associated with the user in real-time”). (Mathieu, middle of [0042]) See also, Mathieu figs. 6-7 which depict a registration and verification biometric.
Mathieu in [0002] similarly teaches equipment used to capture the comparison biometric data (“scanning … the biometric information”) (Mathieu, fifth sentence of [0002]), which is compared to the registration / captured biometric data.
mapping, at the biometric authentication system with the processor, the biometric information associated with the user scanned in real-time with the collected biometric information associated with the user, wherein the mapping is performed by recognizing and converting the biometric information associated with the user into the one or more hashes in real-time, wherein the one or more hashes are mapped with the one or more hashes created by scanning the biometric information associated with the user; and
The examiner interprets the mapping of the scanned and collected biometric information as corresponding to matching or comparing the scanned biometric information with the collected biometric information. For example, [0060] of the printed publication of the instant application discusses mapped hashes that are compared to determine the similarity between the hashes to perform the authentication. 
Mathieu teaches using a captured biometric data to generate a repeatable registration code (e.g., a hashed biometric code) (hashed collected “biometric information”) that is capable of being compared on a bit-wise basis with later-captured comparison data (hashed scanned “biometric information”). (Mathieu, middle of [0042]) See also, Mathieu figs. 6-7 which depict a registration and verification biometric.
authenticating, at the biometric authentication system with the processor, the user in real-time based on the mapping, wherein the authentication is performed for providing access to the user in real-time.
As stated above, Mathieu in [0042] teaches the hashed collected (registration) “biometric data” that is compared with the hashed scanned (verification) “biometric data.” 
Mathieu in the first sentence of [0042] teaches that the biometric data is being used for identification and authentication systems (“authenticating …. the user in real time based on the mapping”).
Mathieu in fig. 6 further depict a registration fingerprint and a verification fingerprint that are compared. (see, Mathieu, last sentences of [0073] and [0074])

	Regarding claim 3, Mathieu teaches the following,
The computer-implemented method as recited in claim 1, wherein the biometric information is collected by scanning the biometric information associated with the user from one or more angles and one or more orientations in real-time.
	Mathieu teaches relocation (i.e., re-orientation) based on stitch scans of different regions of a same finger by registering images of the finger while it is moving between different locations of a screen. (Mathieu, figs. 6-7 and second sentence of [0077]) 
	Mathieu further teaches rotating the biometric image by a rotational angle. (Mathieu, [0079], last three sentences)

Regarding claim 4, Mathieu teaches the following,
The computer-implemented method as recited in claim 1, wherein the media device comprises at least one of digital cameras, webcams, smart phones, laptops, closed-circuit television cameras and optical devices.
	Mathieu in fig. 35 and [0205] teaches that the biometric processing system may include a mobile device such as biometric device 3510 that is a smart phone.

	Regarding claim 5, Mathieu teaches the following,
The computer-implemented method as recited in claim 1, wherein the biometric information associated with the user comprises at least one of facial information, fingerprint impressions, hand geometry biometrics, retina scan, iris scan, signature and voice analysis.
	Mathieu teaches that biometric information of a user (e.g., iris, facial, fingerprint, etc.) may initially be acquired during a registration stage. (Mathieu, third sentence of [0002])

Regarding claim 9, Mathieu teaches the following,
A computer system comprising: 
one or more processors; and 
a memory coupled to the one or more processors, the memory for storing instructions which, when executed by the one or more processors, cause the one or more processors to perform a method for creating one or more hashes for a user, wherein the one or more hashes are created for performing biometric authentication in real-time, the computer-implemented method comprising:
Mathieu teaches a biometric processing system comprises a sensor configured to capture biometric data from a user, a memory comprising instructions stored thereon, and a processor coupled to the sensor and the memory. (Mathieu, [0004])
Mathieu’s title states, “System and Method for Producing a Unique Stable Biometric Code for a Biometric Hash.”
collecting, at a biometric authentication system, biometric information associated with a user, wherein the biometric information associated with the user is collected in real-time, wherein the biometric information associated with the user is collected with facilitation of media device; 
The examiner interprets the “collecting … biometric information” as being registration / onboarding of biometric information, while the “scanning … the biometric information,” as recited below, corresponds to the verification information that is compared to the collected biometric information.
Mathieu teaches using a captured biometric data (“collecting, at a biometric authentication system with a processor, biometric information associated with a user”) to generate a repeatable registration code (e.g., a hashed biometric code) that is capable of being compared on a bit-wise basis with later-captured comparison data. (Mathieu, middle of [0042]) See also, Mathieu figs. 6-7 which depict a registration and verification biometric and is further discussed in [0072-79] of Mathieu.
Mathieu further teaches that registration equipment (“is collected with facilitation of media device”) may provide ideal conditions for capturing of biometric information (e.g., equipment, lighting, and fixtures to locate the biometric feature at a desirable location relative to the equipment) (Mathieu, fifth sentence of [0002])
creating, at the biometric authentication system, one or more hashes based on the biometric information associated with the user, wherein the one or more hashes are created by encrypting the biometric information associated with the user, wherein the one or more hashes are stored in a database, wherein the one or more hashes are created for onboarding the user with the biometric authentication system; 
Mathieu teaches using a captured biometric data to generate a repeatable registration (“created for onboarding the user”) code (e.g., a hashed biometric code) (“creating … one or more hashes based on the biometric information associated with the user”) that is capable of being compared on a bit-wise basis with later-captured comparison data. (Mathieu, middle of [0042]) See also, Mathieu figs. 6-7 which depict a registration and verification biometric.
Mathieu further teaches biometric information of a user (e.g., iris, facial, fingerprint, etc.) may initially be acquired during a registration stage (“created for onboarding the user”). (Mathieu, third sentence of [0002])
Mathieu further depicts in FIG. 34 and teaches public codes 3406, biometric hashes 3424, and public key 3418 may already be established at registration databases (“wherein the one or more hashes are stored in a database”) or other public repositories. (Mathieu, second sentence of [0204])
scanning, at the biometric authentication system, the biometric information associated the user, wherein the biometric authentication system scans the biometric information associated with the user in real-time, wherein the scanning of the biometric information associated with the user is performed for authenticating the user in real-time; 
Mathieu teaches using a captured biometric data to generate a repeatable registration code (e.g., a hashed biometric code) that is capable of being compared (“wherein the scanning of the biometric information associated with the user is performed for authenticating the user in real-time”) on a bit-wise basis with later-captured comparison data (“scanning … the biometric information associated the user … wherein the biometric authentication system scans the biometric information associated with the user in real-time”). (Mathieu, middle of [0042]) See also, Mathieu figs. 6-7 which depict a registration and verification biometric.
Mathieu in [0002] similarly teaches equipment used to capture the comparison biometric data (“scanning … the biometric information”) (Mathieu, fifth sentence of [0002]), which is compared to the registration / captured biometric data.
mapping, at the biometric authentication system, the biometric information associated with the user scanned in real-time with the collected biometric information associated with the user, wherein the mapping is performed by recognizing and converting the biometric information associated with the user into the one or more hashes in real-time, wherein the one or more hashes are mapped with the one or more hashes created by scanning the biometric information associated with the user; and 
The examiner interprets the mapping of the scanned and collected biometric information as corresponding to matching or comparing the scanned biometric information with the collected biometric information. For example, [0060] of the printed publication of the instant application discusses mapped hashes that are compared to determine the similarity between the hashes to perform the authentication. 
Mathieu teaches using a captured biometric data to generate a repeatable registration code (e.g., a hashed biometric code) (hashed collected “biometric information”) that is capable of being compared on a bit-wise basis with later-captured comparison data (hashed scanned “biometric information”). (Mathieu, middle of [0042]) See also, Mathieu figs. 6-7 which depict a registration and verification biometric.
authenticating, at the biometric authentication system, the user in real-time based on the mapping, wherein the authentication is performed for providing access to the user in real-time.
As stated above, Mathieu in [0042] teaches the hashed collected (registration) “biometric data” that is compared with the hashed scanned (verification) “biometric data.” 
Mathieu in the first sentence of [0042] teaches that the biometric data is being used for identification and authentication systems (“authenticating …. the user in real time based on the mapping”).
Mathieu in fig. 6 further depict a registration fingerprint and a verification fingerprint that are compared. (see, Mathieu, last sentences of [0073] and [0074])

Regarding claim 11, Mathieu teaches the following,
The computer system as recited in claim 9, wherein the biometric information is collected by scanning the biometric information associated with the user from one or more angles and one or more orientations in real-time.
Claim 11 is rejected using the same basis of arguments used to reject claim 3 above.

Regarding claim 12, Mathieu teaches the following,
The computer system as recited in claim 9, wherein the media device comprises at least one of digital cameras, webcams, smart phones, laptops, closed-circuit television cameras and optical devices.
Claim 12 is rejected using the same basis of arguments used to reject claim 4 above.

Regarding claim 13, Mathieu teaches the following,
The computer system as recited in claim 9, wherein the biometric information associated with the user comprises facial information, fingerprint impressions, hand geometry biometrics, retina scan, iris scan, signature and voice analysis.
Claim 13 is rejected using the same basis of arguments used to reject claim 5 above.

Regarding claim 15, Mathieu teaches the following,
A non-transitory computer-readable storage medium encoding computer executable instructions that, when executed by at least one processor, performs a method for creating one or more hashes for a user, wherein the one or more hashes are created for performing biometric authentication in real-time, the computer-implemented method comprising: 
Mathieu teaches a biometric processing system comprises a sensor configured to capture biometric data from a user, a memory comprising instructions stored thereon, and a processor coupled to the sensor and the memory. (Mathieu, [0004])
Mathieu’s title states, “System and Method for Producing a Unique Stable Biometric Code for a Biometric Hash.”
collecting, at a computing device, biometric information associated with a user, wherein the biometric information associated with the user is collected in real-time, wherein the biometric information associated with the user is collected with facilitation of media device; 
The examiner interprets the “collecting … biometric information” as being registration / onboarding of biometric information, while the “scanning … the biometric information,” as recited below, corresponds to the verification information that is compared to the collected biometric information.
Mathieu teaches using a captured biometric data (“collecting, at a biometric authentication system with a processor, biometric information associated with a user”) to generate a repeatable registration code (e.g., a hashed biometric code) that is capable of being compared on a bit-wise basis with later-captured comparison data. (Mathieu, middle of [0042]) See also, Mathieu figs. 6-7 which depict a registration and verification biometric and is further discussed in [0072-79] of Mathieu.
Mathieu further teaches that registration equipment (“is collected with facilitation of media device”) may provide ideal conditions for capturing of biometric information (e.g., equipment, lighting, and fixtures to locate the biometric feature at a desirable location relative to the equipment) (Mathieu, fifth sentence of [0002])
creating, at the computing device, one or more hashes based on the biometric information associated with the user, wherein the one or more hashes are created by encrypting the biometric information associated with the user, wherein the one or more hashes are stored in a database, wherein the one or more hashes are created for onboarding the user with a biometric authentication system; 
Mathieu teaches using a captured biometric data to generate a repeatable registration (“created for onboarding the user”) code (e.g., a hashed biometric code) (“creating … one or more hashes based on the biometric information associated with the user”) that is capable of being compared on a bit-wise basis with later-captured comparison data. (Mathieu, middle of [0042]) See also, Mathieu figs. 6-7 which depict a registration and verification biometric.
Mathieu further teaches biometric information of a user (e.g., iris, facial, fingerprint, etc.) may initially be acquired during a registration stage (“created for onboarding the user”). (Mathieu, third sentence of [0002])
Mathieu further depicts in FIG. 34 and teaches public codes 3406, biometric hashes 3424, and public key 3418 may already be established at registration databases (“wherein the one or more hashes are stored in a database”) or other public repositories. (Mathieu, second sentence of [0204])
scanning, at the computing device, the biometric information associated the user, wherein the biometric authentication system scans the biometric information associated with the user in real-time, wherein the scanning of the biometric information associated with the user is performed for authenticating the user in real-time; 
Mathieu teaches using a captured biometric data to generate a repeatable registration code (e.g., a hashed biometric code) that is capable of being compared (“wherein the scanning of the biometric information associated with the user is performed for authenticating the user in real-time”) on a bit-wise basis with later-captured comparison data (“scanning … the biometric information associated the user … wherein the biometric authentication system scans the biometric information associated with the user in real-time”). (Mathieu, middle of [0042]) See also, Mathieu figs. 6-7 which depict a registration and verification biometric.
Mathieu in [0002] similarly teaches equipment used to capture the comparison biometric data (“scanning … the biometric information”) (Mathieu, fifth sentence of [0002]), which is compared to the registration / captured biometric data.
mapping, at the computing device, the biometric information associated with the user scanned in real-time with the collected biometric information associated with the user, wherein the mapping is performed by recognizing and converting the biometric information associated with the user into the one or more hashes in real-time, wherein the one or more hashes are mapped with the one or more hashes created by scanning the biometric information associated with the user; and 
The examiner interprets the mapping of the scanned and collected biometric information as corresponding to matching or comparing the scanned biometric information with the collected biometric information. For example, [0060] of the printed publication of the instant application discusses mapped hashes that are compared to determine the similarity between the hashes to perform the authentication. 
Mathieu teaches using a captured biometric data to generate a repeatable registration code (e.g., a hashed biometric code) (hashed collected “biometric information”) that is capable of being compared on a bit-wise basis with later-captured comparison data (hashed scanned “biometric information”). (Mathieu, middle of [0042]) See also, Mathieu figs. 6-7 which depict a registration and verification biometric.
authenticating, at the computing device, the user in real-time based on the mapping, wherein the authentication is performed for providing access to the user in real- time.
As stated above, Mathieu in [0042] teaches the hashed collected (registration) “biometric data” that is compared with the hashed scanned (verification) “biometric data.” 
Mathieu in the first sentence of [0042] teaches that the biometric data is being used for identification and authentication systems (“authenticating …. the user in real time based on the mapping”).
Mathieu in fig. 6 further depict a registration fingerprint and a verification fingerprint that are compared. (see, Mathieu, last sentences of [0073] and [0074])

Regarding claim 16, Mathieu teaches the following,
The non-transitory computer-readable storage medium as recited in claim 15, wherein the biometric information is collected by scanning the biometric information associated with the user from one or more angles and one or more orientations in real- time.
Claim 16 is rejected using the same basis of arguments used to reject claim 3 above.

Regarding claim 17, Mathieu teaches the following,
The non-transitory computer-readable storage medium as recited in claim 15, wherein the media device comprises at least one of digital cameras, webcams, smart phones, laptops, closed-circuit television cameras and optical devices.
Claim 17 is rejected using the same basis of arguments used to reject claim 4 above.

Regarding claim 18, Mathieu teaches the following,
The non-transitory computer-readable storage medium as recited in claim 15, wherein the biometric information associated with the user comprises facial information, fingerprint impressions, hand geometry biometrics, retina scan, iris scan, signature and voice analysis.
Claim 18 is rejected using the same basis of arguments used to reject claim 5 above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Mathieu in view of US 2021/0019384 to Kennedy et al. (hereinafter Kennedy).
Regarding claim 2, Kennedy teaches the following,
The computer-implemented method as recited in claim 1, further comprising generating, at the biometric authentication system with the processor, a user profile of the user, wherein the user profile is generated for storing the one or more hashes created by encrypting the biometric information associated with the user in real-time.
	Kennedy teaches a biometric identification system 100 may register / enroll  a user with a biometric sample and a username (“a user profile of the user”), password, email account, phone number, ect. (Kennedy, [0048]) Kennedy further teaches the collected biometric sample or extracted biometric hash string may be integrated into the biometric authentication system 100. (Kennedy, [0050])
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Mathieu, which teaches verification of a biometric (e.g., fingerprint) by comparing a hash of a registration biometric with a hash of the verification biometric,  with Kennedy, which also teaches authentication / verification using registered / enrolled hashes of biometrics with hashes of biometrics used for the verification / identification, where the biometric samples and biometric hashes may be associated with user profile information such as a user name. One of ordinary skill in the art would have been motivated to perform such an addition to provide the capability to identify a user during authentication in order to limit the number of biometric comparisons, by using the username to acquire that users biometric sample (Kennedy, last sentence of [0049]).

Regarding claim 10, Kennedy teach the following,
The computer system as recited in claim 9, further comprising generating, at the biometric authentication system, a user profile the user, wherein the user profile is generated for storing the one or more hashes created by encrypting the biometric information associated with the user.
Claim 10 is rejected using the same basis of arguments used to reject claim 2 above.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mathieu in view of US 2020/0396076 to Herder et al. (hereinafter Herder). 
Regarding claim 6, Herder teaches the following,
The computer-implemented method as recited in claim 1, wherein the biometric authentication system facilitates in securing private and confidential information or assets of the user, wherein the biometric authentication system is installed at a facility, wherein the facility comprises at least one of building, organization, institution, and skyscraper. (emphasis added)
	Herder teaches the computing facility (See computing facility 13 of fig. 1 of Mathieu and computing facility 21 of fig. 2 of Herder) performs processing of biometric authentication by matching hashed biometrics. (Herder, [0060])  	
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Mathieu, which teaches verification of a biometric (e.g., fingerprint) by comparing a hash of a registration biometric with a hash of the verification biometric, with Herder, which, also teaches comparing two hashes of biometrics (Herder, [0060]), and specifically teaches a computing facility (See computing facility 13 of fig. 1 of Mathieu and computing facility 21 of fig. 2 of Herder) that is used to perform biometric authentication. One of ordinary skill in the art would have been motivated to perform such an addition to provide the capability of using a computing facility to perform the authentication using hashes of biometrics, for example using Hamming distance calculations (Herder [0016] and [0019]).

Regarding claim 14, Herder teaches the following,
The computer system as recited in claim 9, wherein the biometric authentication system facilitates in securing private and confidential information or assets of the user, wherein the biometric authentication system is installed in a facility, and wherein the facility comprises at least one of building, organization, institution, and skyscraper.
Claim 14 is rejected using the same basis of arguments used to reject claim 6 above.

Claims 7-8 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mathieu in view of US 2018/0069854 to Chakraborty et al. (hereinafter Chakraborty). 
Regarding claim 7, Chakraborty teaches the following,
The computer-implemented method as recited in claim 1, further comprising evaluating, at the biometric authentication system with the processor, a measure of similarity between the one or more hashes scanned for the user in real-time with the one or more hashes created by analyzing the biometric information associated with the user, wherein the evaluation of the measure of similarity is performed for authenticating the user in real-time. (emphasis added)
	Chakraborty teaches a Hamming distance to determine a difference between the hash value and the second hash value. (Chakraborty, last sentence [0047]) Chakraborty then teaches successful authentication may indicate that the biometric identification information used to make the second (authentication) hash value is similar enough to the (enrollment) biometric identification information. (Chakraborty, third sentence [0048])
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Mathieu, which teaches verification of a biometric (e.g., fingerprint) by comparing a hash of a registration biometric with a hash of the verification biometric, with Chakraborty, which, also teaches comparing two hashes of biometrics, and specifically teaches comparing two hash values using Hamming distance to determine if the two hash values are similar enough to authenticate a user.  One of ordinary skill in the art would have been motivated to perform such an addition to provide the capability of using a Hamming distance to determine the similarity between two biometric hashes as taught by Chakraborty.

	Regarding claim 8, Chakraborty teaches the following,
The computer-implemented method as recited in claim 1, further comprising sending, at the biometric authentication system with the processor, one or more notifications to an administrator associated with the biometric authentication system, wherein the one or more notifications are sent to the administrator in real-time. (emphasis added)
	Chakraborty teaches that if authentication is unsuccessful after a certain number of attempts, biometric identification device or the system it protects may notify an administrator. (Chakraborty, last sentence of [0050])
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Mathieu, which teaches verification of a biometric (e.g., fingerprint) by comparing a hash of a registration biometric with a hash of the verification biometric, with Chakraborty, which also teaches comparing two hashes of biometrics, and specifically teaches notifying an administrator in certain circumstances, such as after a number of failed authentication attempts.

Regarding claim 19, Chakraborty teaches the following,
The non-transitory computer-readable storage medium as recited in claim 15, further comprising 
evaluating, at the biometric authentication system, a measure of similarity between the one or more hashes created for the user in real-time with the one or more hashes created by analyzing the biometric information of the user, wherein the evaluation of the measure of similarity is performed for authenticating the user in real- time.
Claim 19 is rejected using the same basis of arguments used to reject claim 7 above.
Regarding claim 20, Chakraborty teaches the following,
The computer-implemented method as recited in claim 15, further comprising sending, at the biometric authentication system, one or more notifications to an administrator associated with the biometric authentication system, wherein the one or more notifications are sent to the administrator in real-time.
Claim 20 is rejected using the same basis of arguments used to reject claim 8 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN WILLIAM AVERY whose telephone number is (571) 272-3942.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571) 272-3739.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.W.A./

/FARID HOMAYOUNMEHR/Supervisory Patent Examiner, Art Unit 2495